Per Curiam. The only serious question in the case seems to have been whether the proper foundation was laid for secondary evidence of the contents of the bond. Blatter’s admission was competent against him. It was not objected that while it might be competent as to him, it did not bind the others. Had this been suggested, the plaintiff could have placed Blatter on the stand, and obviated any possible difficulty. But we think Blatter’s admission was competent against all; and while it belongs to the class of admissions that may be rebutted, it was prima facie enough for the purpose. 1 Gr. Ev. Sec. 174, and cases cited; Wharton on Ev. Sec. 1088-1192-1199; Cross v. Bidingfield, 35 Eng. C. R. 35.